Title: From George Washington to William Heath, 20 December 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Decr 20. 1780
                        
                        I am extremely unhappy that our want of Magazines, and precarious mode of supply, subject us, to such
                            repeated inconveniencies and distresses; but hope the flour from Ringwood or Red hook will arrive soon, to give at least a
                            temporary relief.
                        By the general Return of the Issues, I observe the number of Rations to be much greater than I apprehended,
                            & that they do not diminish in the proportion, I expected, from discharging the Levies: I wish you therefore to
                            have a critical examination made into this matter; that from a comparative view of the number of Men and Rations, should
                            there be any abuses, they might be corrected.
                        The step you have taken, upon hearing that Delancey was collecting his Corps, was certainly very proper. I
                            have also received a Letter from Governor Trumbull, advising, that he is informed the Enemy are meditating a blow against
                            Connecticut, and requesting, in that case, such aid as we are able to afford; which renders it still more necessary that
                            the Troops you have put under marching Orders, should be held in constant readiness; and that the Officers on the Lines
                            should be directed to use the greatest vigilance, and communicate the earliest intelligence to you.
                        You will please to give directions for Col. Spencers & Col. James Livingston’s Regts to apply for their
                            proportion of Cloathing.
                        There is a quantity of blue Strouds in the Store, which might be made into Coats, if the trimmings could be
                            obtained—Should the State Clothiers of New Hampshire, Massachusetts, or Connecticut be able to furnish the necessary
                            Materials the Cloth may be issued. I am Dear Sir With very great regard Your Most Obed. Hble Servt
                        
                            Go: Washington
                        
                    